DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed, 08/18/2022, has been entered. Claims 1-21 are pending in the application. 
Response to Arguments
Applicant's arguments filed, 08/18/2022, with respect to independent claims 1, 11 and 20 have been fully considered but they are not persuasive. The Applicant argues that neither the references of Moya or De Franchis disclose the feature of modifying an image to bring a center of an object of interest within a threshold value/percentage of the center of the image. The Examiner agrees that Moya does not specifically disclose this feature, however, De Franchis does disclose this feature. De Franchis clearly discloses in Col. 5, lines 7-8, “In a further step A13, the time series of images are preprocessed and cropped.” Furthermore, De Franchis discloses in Col. 5, lines 26-30, “Once the position of the AOI in the SAR image is computed, a rectangular crop containing the AOI is extracted. Typical dimensions of the crop range from 100×100 to 10000×10000 pixels, depending on the AOI dimensions and the radar resolutions.” A rectangular crop of 100x100 pixels (i.e. a threshold value) is used to extract an AOI (i.e. area/object of interest) where the AOI is contained within the center of the threshold value. Figures 6a and 6b also clearly disclose this feature when they depict the cropping of an object of interest (floating roof container) from a SAR image, where the object is now within the center of the rectangular copped image and within a threshold value (i.e. 100x100 pixel value). A threshold value is broad and simply indicates a boundary within which the object of interest is centered within. Therefore, the Examiner respectfully disagrees with the applicant and asserts that the amended claim limitation of, modifying the SAR backscatter image to bring the object of interest within a threshold value of the center of the image by removing portions of the SAR backscatter image, is disclosed by De Franchis. The Examiner would also like to point out that in the pertinent art section, an additional reference has also been shared which discloses the same limitation as to indicate that such a feature of cropping an image prior to processing it is well-known within the art. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moya (US 10042048 B1) in view of De Franchis (US 10672139 B2).

Regarding claim 1, Moya discloses [Note: what Moya fails to disclose is strike-through]
A method for processing synthetic aperture radar (SAR) signatures from a SAR device (Col. 4, lines 60-64, “The classification device 150 is in direct or indirect communication with the radar system 120, such that data generated by the radar system 120 (or data based upon data generated by the radar system 120) can be received at the classification device 150.”; the radar system is a SAR), the method comprising: 
receiving an SAR backscatter image (Fig. 1, images 141-143) representing an SAR backscatter signature of a geographical area (Col. 5, lines 9-17, “The image generator 140 can exploit different phenomena of the complex backscatter data to produce the SAR images 141, 142 and 143.”, where Fig. 1 depicts the SAR backscatter is of scene 115 (i.e. a geographical area)) including an object of interest (Col. 7, lines 63-67, “It can be ascertained that the classifier component 190 can be configured to perform a classification based upon pixel values of a segment with respect to any suitable object, feature, or the like.” i.e. object of interest) at a given time (Col. 9, lines 30-41, “A complex-valued radar backscatter (BKS) image can provide not only magnitude of the backscattered radar return, but also a phase of the returned signal (e.g., return signal 124), which can be utilized for determining coherence between multiple passes and for forming interferometric height maps. CCD image products, produced from co-registered images (e.g., registered SAR images 146-148) of the same scene 115 collected at different times (e.g., formed from co-registering SAR images 141-143), can exploit the phase information in the backscatter signal 124 to detect subtle changes such as tire tracks in a dirt road or breeze-induced shifts in vegetation.”), the SAR backscatter signature including a two dimensional array of intensity values (Fig. 5A and Col. 10, lines 62-67, “The Parzen density estimate produces larger values for pixels whose close neighbors have similar intensities. FIG. 5A presents a conceptual representation of the Parzen density over the row and column grid space comprising a plurality of high intensity regions 510 and lower intensity regions 515.”); 

extracting one or more features  (Col. 6, lines 1-4, “The artifact-reduced SAR image product 165 can be perceived as an image comprising a plurality of pixels, wherein each pixel has a value or vector of values assigned thereto.”) from the (Col.8, lines 11-15, “Features of a segment that can impact whether the segment represents an object include, but are not limited to, size of the segment, shape of the segment, average intensity values of pixels in the segment, distribution of intensity values of pixels in the segment, etc.”); 
inputting the one or more feature into a neural network model (where it is well-known in the art that a neural network model is a type of machine learning model used for classification of data), the neural network model trained using training data (Col. 8, lines 15-21, “These features can be (inherently) identified when training the classifier component 190, and the classifier component 190 can perform suitable computations with respect to pixel values in the segment when classifying the segment as representing an object or feature or not representing the object or feature.”), the training data including one or more training sets (Col. 8, lines 4-5, “The classifier component 190 can be trained to perform a classification based upon labeled training data.”), each training set comprising labeled SAR backscatter signatures of objects of interest (Col. 7, lines 46-59, “The memory 152 additionally comprises a classifier component 190, which can receive the segmented SAR image 185 and assign at least one label to at least one segment in the segmented SAR image 185 based upon values of pixels in the at least one segment (e.g., one label is assigned to each pixel in the segment(s) 186). Further, since each SAR image in the registered stack 149 is segmented, the classifier component 190 can assign the at least one label to the at least one segment based upon a vector of pixel values, wherein a number of entries in the vector maps to a number of images in the stack 149. Pursuant to an example, the classifier component 190 can be configured to determine if a segment represents a particular type of vegetation based upon pixel values in the segment.”); 
receiving, as output from the neural network model, coordinate values indicating one or more visual features of the object of interest (Col. 6, lines 53-57, “Additionally, each pixel in the artifact-reduced product 165 can have spatial values (e.g., range and azimuth coordinates) assigned thereto, which represent location of the pixel in the artifact-reduced SAR image product 165.”, where the “location of a pixel” is indicating one or more visual features of the object of interest); 


De Franchis discloses, 
modifying the SAR backscatter image to bring the object of interest within a threshold value of the center of the image by removing portions of the SAR backscatter image (Figs. 6a and 6b depict the object of interest within the central portion of the cropped image by removing portions of the SAR image and the object is within a threshold value of the center of the image (i.e. within a threshold value of 100×100 to 10000×10000 pixels); Col. 5, lines 26-30, “Once the position of the AOI in the SAR image is computed, a rectangular crop containing the AOI is extracted. Typical dimensions of the crop range from 100×100 to 10000×10000 pixels, depending on the AOI dimensions and the radar resolutions.”); 
determining one or more measurements of the object of interest based on the coordinate values (Col. 8, lines 37-45, “For each tank of the AOI, its refined coordinates λ, θ,z and dimensions r, h and the average projection function P of the time series are used to compute the image coordinates of points R.sub.0 and R.sub.1 in the registered time series (see FIG. 5). R.sub.0 is the position of the floating roof when the tank is empty and R.sub.1 is the position of the floating roof when the tank is full. As the images are registered (thanks to step A14), the pixel coordinates of these points are the same in all the images of the time series.”), wherein each of the one or more measurements characterize a state of the object of interest at the given time (Col. 9, lines 3-14, “As explained in the description of step A15, paragraph “Floating roof tank signature in SAR images”, floating roof tanks have a specific signature in radar images. The orthogonal intersection of the metallic tank roof with the metallic tank wall is a strong radar reflector and thus appears as a bright spot in the SAR image. The output D12 of the initialization process gives the pixel coordinates of the two extremal positions R.sub.0 (tank empty) and R.sub.1 (tank full) of the tank roof in the registered SAR time series (see FIG. 5). The computing tool searches the bright spot position R in a window including said two positions R.sub.0 and R.sub.1.”).

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Moya with De Franchis to incorporate the features of: 
modifying the SAR backscatter image to bring the object of interest within a threshold value of the center of the image by removing portions of the SAR backscatter image; and
determining one or more measurements of the object of interest based on the coordinate values, wherein each of the one or more measurements characterize a state of the object of interest at the given time. 
Both Moya and De Franchis are considered analogous arts as they both disclose inventions utilizing SAR technology to capture image data which is then used to determine measurements and features of objects of interest in the image data. However, Moya does not specifically disclose the features mentioned above. De Franchis is very similar to the instant application as it discloses methods to measure liquid volume and fill rates of floating roof tanks using SAR technology. De Franchis specifically discloses the features mentioned above that are not disclosed by Moya. De Franchis also discloses that the feature of cropping the image is a pre-processing step and therefore such a step is performed prior to the extraction of features and thus the extraction of features from the image would be performed on the modified (i.e. cropped) image. It would have been obvious to someone in the art prior to the effective filing date of the invention to combine these features into one invention as the cropping of images prior to the processing the image (i.e. the extraction of features) allows for less processing burden on the system. Additionally, the feature of: determining one or more measurements of the object of interest based on the coordinate values, wherein each of the one or more measurements characterize a state of the object of interest at the given time, would provide a good usage of determining fill levels of floating roof containers and thereby indicating the state of the tank (full vs. empty) without being in direct contact with the tank.

Regarding claim 2, the combination of Moya and De Franchis discloses [Note: what Moya fails to disclose is strike-through]
The method of claim 1, 

De Franchis discloses, 
further comprising receiving metadata from the SAR device describing information about the SAR device and the SAR backscatter image (Col. 5, lines 7-18, “In a further step A13, the time series of images are preprocessed and cropped. Remote sensing SAR images usually cover areas much larger than the AOI. It is thus necessary to find the part of the image that contains the AOI. The position of the AOI in the SAR image is computed thanks to the knowledge of the radar positions over time listed in the image metadata. Knowing the radar positions during the image acquisition, the computing tool converts the geographic coordinates (longitude, latitude, altitude) of a 3D point into the pixel coordinates (x, y) of its position in the SAR image”) 
the metadata including an incidence angle of the SAR device (Col. 7, lines 35-40, “Projection function. Given a radar image u, the precise radar positions over time listed in the image metadata allow to define a projection function P.sub.u, as was introduced in the description of step A13. This function converts the 3D coordinates λ, θ, z of a world point into the 2D coordinates of its pixel position in image u”; Col. 8, lines 37-45, “For each tank of the AOI, its refined coordinates λ, θ,z and dimensions r, h and the average projection function P of the time series are used to compute the image coordinates of points R.sub.0 and R.sub.1 in the registered time series (see FIG. 5). R.sub.0 is the position of the floating roof when the tank is empty and R.sub.1 is the position of the floating roof when the tank is full. As the images are registered (thanks to step A14), the pixel coordinates of these points are the same in all the images of the time series.”).  
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Moya with De Franchis to incorporate the features of: further comprising receiving metadata from the SAR device describing information about the SAR device and SAR backscatter image, the metadata including an incidence angle of the SAR device. Both Moya and De Franchis are considered analogous arts as they both disclose inventions utilizing SAR technology to capture image data which is then used to determine measurements and features of objects of interest. However, Moya does not specifically disclose, further comprising receiving metadata from the SAR device describing information about the SAR device and SAR backscatter image, the metadata including an incidence angle of the SAR device.  De Franchis is very similar to the instant application as it discloses methods to measure liquid volume and fill rates of floating roof tanks using SAR technology. De Franchis specifically discloses the features mentioned above that are not disclosed by Moya. It would have been obvious to someone in the art prior to the effective filing date of the invention to combine these features into one invention as such a combination would allow for the invention to store information of not only the image backscatter data but also information about the sensor and its location from the object of interest. This metadata would allow for accurate determination of values and such a design would lead to a more efficient system with. 
 
Regarding claim 3, Moya further discloses
The method of claim 1, wherein the one or more measurements are generated by the neural network model (Col. 8, lines 15-21, “These features can be (inherently) identified when training the classifier component 190, and the classifier component 190 can perform suitable computations with respect to pixel values in the segment when classifying the segment as representing an object or feature or not representing the object or feature.”; the classifier component is tantamount to a neural network model (well-known in the art)).  

Regarding claim 4,  the combination of Moya and De Franchis discloses
The method of claim 1. However, Moya fails to disclose wherein the object of interest is a floating roof container, and wherein the one or more measurements includes a fill amount of the floating roof container. 

De Franchis discloses, 
wherein the object of interest is a floating roof container (FIG. 4 is a schematic view illustrating reflections of SAR waves by a floating roof tank), and wherein the one or more measurements includes a fill amount of the floating roof container (Col. 3, line 66-Col. 4, line 5, “The routine process mainly comprises: 1) downloading and pre-processing a new radar acquisition over the AOI and registering it on top of the reference images generated during the initialization process, and 2) using the stored tank coordinates and dimensions to locate the tank in the new image, detect the position of its roof, and convert it to a liquid volume.” and Col. 4, lines 22-25, “The output of the routine process is a collection of storage volume data and corresponding fill rates provided for individual tanks that can be aggregated over given geographical areas.”).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Moya with De Franchis to incorporate the feature of wherein the object of interest is a floating roof container and wherein the one or more measurements includes a fill amount of the floating roof container. Both Moya and De Franchis are considered analogous arts as they both disclose inventions utilizing SAR technology to capture image data which is then used to determine measurements and features of objects of interest. However, Moya does not specify that the object of interest is a floating roof container and that the measurements include the fill amount of the floating roof container. De Franchis, specifically, is very similar to the instant application as it discloses methods to measure liquid volume and fill rates of floating roof tanks using SAR technology. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to combine these features into one invention. Such a combination would provide a good usage of determining fill levels of floating roof containers, for the method disclosed by Moya in claim 1. Therefore, such a design would lead to a more enhanced system. 

Regarding claim 5, Moya further discloses
The method of claim 1, further comprising: receiving object metadata describing the object of interest, the object metadata including values indicating one or more dimensions of the object of interest (Col. 8, lines 11-21, “Features of a segment that can impact whether the segment represents an object include, but are not limited to, size of the segment, shape of the segment, average intensity values of pixels in the segment, distribution of intensity values of pixels in the segment, etc. These features can be (inherently) identified when training the classifier component 190, and the classifier component 190 can perform suitable computations with respect to pixel values in the segment when classifying the segment as representing an object or feature or not representing the object or feature.”).

Regarding claim 6, the combination of Moya and De Franchis discloses
The method of claim 5. However, Moya fails to disclose wherein the values include a diameter of the object of interest. 

De Franchis discloses, 
wherein the values include a diameter of the object of interest (Col. 4, lines 45-48, “The computing tool further outputs the longitude and latitude of the centers of the tanks of interest, as well as their dimensions (including their diameters when the tank are cylindrical).”).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Moya with De Franchis to incorporate the feature of wherein values include a diameter of the object of interest. Both Moya and De Franchis are considered analogous arts as they both disclose inventions utilizing SAR technology to capture image data which is then used to determine measurements and features of objects of interest. However, Moya does not specify that the measurement values include a diameter of the object of interest. De Franchis, specifically, is very similar to the instant application as it discloses methods to measure liquid volume and fill rates of floating roof tanks using SAR technology. De Franchis, discloses that the dimensions of the tanks, including their diameters, can be outputted by the computing tool to help determine the fill level and/or fill rates of the tanks.  Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to combine these features into one invention. Such a combination would be necessary in determining the fill level of tanks as the diameter of the tank is an essential measurement needed in determining the fill level and/or fill rates of floating roof tanks. Therefore, such a design would lead to a more enhanced system. 

Regarding claim 7, Moya further discloses
The method of claim 1, further comprising: dividing the SAR backscatter signature into a plurality of channels (Col. 4, lines 28-31, “FIG. 1 illustrates an exemplary system 100 that is configured to assign labels to one or more segments [i.e. channels] of a SAR image, where the segments are determined based upon a speckle-reduced SAR image product. ”), each channel including data from a subset of a range of intensity values included in the SAR backscatter signature (Col. 7, lines 6-15, “The segmentation component 170 therefore divides (segments) the artifact-reduced SAR image product 165 into a plurality of segments, thus producing superpixel image product 175. The superpixel image product 175, as noted above, comprises a plurality of segments 176, each comprising a respective boundary 177, where each segment includes pixels of the artifact-reduced SAR image product 165 found to be correlated by the pixel clustering operation (e.g., proximate pixels having a similar value) performed by the segmentation component 170.”); generating for each channel of the plurality of channels, a subset SAR backscatter signature including data from the channel (Col. 7, lines 46-56, “The memory 152 additionally comprises a classifier component 190, which can receive the segmented SAR image 185 and assign at least one label to at least one segment in the segmented SAR image 185 based upon values of pixels in the at least one segment (e.g., one label is assigned to each pixel in the segment(s) 186). Further, since each SAR image in the registered stack 149 is segmented, the classifier component 190 can assign the at least one label to the at least one segment based upon a vector of pixel values, wherein a number of entries in the vector maps to a number of images in the stack 149.”); and generating the one or more feature based on the plurality of subset SAR backscatter signatures (Col. 7, lines 56-63, “Pursuant to an example, the classifier component 190 can be configured to determine if a segment represents a particular type of vegetation based upon pixel values in the segment. When the classifier component 190 determines that the segment represents the particular type of vegetation, the classifier component can assign a label to the segment in the segmented SAR image 185 that indicates that the segment represents the particular type of vegetation.”).  

Regarding claim 8, the combination of Moya and De Franchis discloses
The method of claim 1. However, Moya fails to specifically disclose, wherein modifying the SAR backscatter image further comprises modifying the SAR backscatter signature such that the object of interest is within a central portion of an image representing the SAR backscatter signature.
De Franchis discloses, 
wherein modifying the SAR backscatter image further comprises modifying the SAR backscatter signature such that the object of interest is within a central portion of an image representing the SAR backscatter signature (Figs. 6a and 6b depict the object of interest within the central portion of the image by removing portions of the SAR image (i.e. cropping/modifying the SAR image)).

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Moya with De Franchis to incorporate the feature of wherein modifying the SAR backscatter image further comprises modifying the SAR backscatter signature such that the object of interest is within a central portion of an image representing the SAR backscatter signature. Both Moya and De Franchis are considered analogous arts as they both disclose inventions utilizing SAR technology to capture image data which is then used to determine measurements and features of objects of interest. However, Moya does not specifically disclose the feature of cropping the image to isolate the object of interest so that the object of interest is in the center of the image. De Franchis, specifically, is very similar to the instant application as it discloses methods to measure liquid volume and fill rates of floating roof tanks using SAR technology. De Franchis, discloses the feature not mentioned by Moya shown in the citations above.  Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to combine these features into one invention. Such a combination would allow for the removal of noise and non-relevant image data in the SAR image and would lower the processing burden on the system.

Regarding claim 9, the combination of Moya and De Franchis discloses
The method of claim 1. However, Moya fails to disclose wherein the object of interest is a floating roof container, and wherein the coordinate values indicate coordinates for points on the top, lid, and bottom of the floating roof container as represented in the SAR backscatter signature, the coordinate values indicating a distance from the respective point to the SAR device.

De Franchis discloses, 
wherein the object of interest is a floating roof container, and wherein the coordinate values indicate coordinates for points on the top, lid, and bottom of the floating roof container as represented in the SAR backscatter signature (Col. 4, lines 52-58, “The data thus obtained from step A11 are used to compute the boundaries of the Area of Interest (AOI). Such boundaries of the area of interest are for example computed as a polygon containing a set of neighboring tanks that can be seen on a single SAR image. The vertices of an AOI are identified by their geographic (longitude, latitude) coordinates.” and Col. 7, lines 24-28, “The three black dots visible in each one of these images correspond, from left to right, to the strong reflections of the tank top rim (point T), the tank base (point B) and the tank floating roof (point R)”; Figs. 6a and 6b depict these coordinate points ), the coordinate values indicating a distance from the respective point to the SAR device (Col. 5, lines 11-18, “The position of the AOI in the SAR image is computed thanks to the knowledge of the radar positions over time listed in the image metadata. Knowing the radar positions during the image acquisition, the computing tool converts the geographic coordinates (longitude, latitude, altitude) of a 3D point into the pixel coordinates (x, y) of its position in the SAR image”).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Moya with De Franchis to incorporate the feature wherein the object of interest is a floating roof container, and wherein the coordinate values indicate coordinates for points on the top, lid, and bottom of the floating roof container as represented in the SAR backscatter signature, the coordinate values indicating a distance from the respective point to the SAR device. Both Moya and De Franchis are considered analogous arts as they both disclose inventions utilizing SAR technology to capture image data which is then used to determine measurements and features of objects of interest. However, Moya does not specify that the object of interest is a floating roof container and wherein the coordinate values indicate coordinates for points on the top, lid, and bottom of the floating roof container as represented in the SAR backscatter signature. Moya also does not disclose that the coordinate values indicate a distance from the respective point to the SAR device. De Franchis, specifically, is very similar to the instant application as it discloses methods to measure liquid volume and fill rates of floating roof tanks using SAR technology. De Franchis discloses that the longitudinal and latitudinal coordinate points for the top, lid and bottom of the floating roof tanks can be used to determine the fill level of the tanks. De Franchis also discloses the geographical coordinates also consider the radar’s position in respect to the object of interest. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to combine these features into one invention. Such a combination would provide a good usage and method of determining fill levels of floating roof containers by determining the coordinate points of the different parts of the floating roof tanks in respect to the SAR ‘s distance from the floating roof tanks. Therefore, such a design would lead to a more efficient system. 

Regarding claim 10, the same analysis and cited section for corresponding method claim 4 is applied. 

Regarding claim 11, the same analysis and cited section for corresponding method claim 1 is applied. 

Regarding claim 12, the same analysis and cited section for corresponding method claim 2 is applied. 

Regarding claim 13, the same analysis and cited section for corresponding method claim 4 is applied. 

Regarding claim 14, the same analysis and cited section for corresponding method claim 5 is applied. 

Regarding claim 15, the same analysis and cited section for corresponding method claim 6 is applied. 

Regarding claim 16, the same analysis and cited section for corresponding method claim 7 is applied. 

Regarding claim 17, the same analysis and cited section for corresponding method claim 3 is applied. 

Regarding claim 18, the same analysis and cited section for corresponding method claim 9 is applied. 

Regarding claim 19, the same analysis and cited section for corresponding method claim 10 is applied.

Regarding claim 20, the same cited section and rationale for method claim 1 is applied. 
Moya further discloses, A non-transitory computer readable storage medium, storing computer-readable instructions, that when executed by a processor of a computing system, causes the processor to (Col. 4, lines 5-9, “As used herein, the terms “component”, “device”, and “system” are intended to encompass computer-readable data storage that is configured with computer-executable instructions that cause certain functionality to be performed when executed by a processor.”). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Moya (US 10042048 B1) in view of De Franchis (US 10672139 B2) further in view of  BAN (US 20210390673 A1).

Regarding claim 21, the combination of Moya and De Franchis discloses [Note: what Moya and De Franchis fails to disclose is strike-through]
The method of claim 1, 

BAN discloses, 
wherein the neural network is further trained to determine whether the object of interest exists in the modified SAR backscatter image (Fig. 3; Paragraph 0062, “probability that at least one object is included in the boundary cells 406 and 409”), the method further comprising: determining that an object of interest does not exist in the modified backscatter image in response to the neural network model being unable to identify a center of the object of interest (Fig. 3; Paragraph 0062, “According to an embodiment, the electronic device 1000 may generate a preset number of boundary cells 406 and 409 that are subordinate to each of the grid cells by using a first neural network that takes the first image as an input and obtain coordinates of a center of each of the generated boundary cells 406 and 409 and a probability that at least one object is included in the boundary cells 406 and 409.”, where the probability indicates if the object of interest does or does not exists in the image in response to being input into the neural network [where not finding the center of the object indicates a probability of 0, i.e. object does not exist]).
	
	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of Moya and De Franchis with BAN to incorporate the image analysis feature of: wherein the neural network is further trained to determine whether the object of interest exists in the modified SAR backscatter image, the method further comprising: determining that an object of interest does not exist in the modified backscatter image in response to the neural network model being unable to identify a center of the object of interest. Moya and De Franchis and BAN are all considered analogous arts as they all disclose the obtaining of an image via a sensor device and the analysis of the image to determine object characteristics of the image. The combination of Moya and De Franchis discloses the features of claim 1, however, the combination of Moya and De Franchis fails to disclose the feature of, wherein the neural network is further trained to determine whether the object of interest exists in the modified SAR backscatter image, the method further comprising: determining that an object of interest does not exist in the modified backscatter image in response to the neural network model being unable to identify a center of the object of interest. This feature is disclosed by BAN. BAN is similar to the instant application as it disclose the use of a neural network to adjust and classify images obtained via sensors to determine object characteristics of the image. There are several methods of analyzing images to determine object presence based on inputting the image into a neural network. BAN discloses the feature as mentioned in claim 21 where the image is bounded by a boundary box (similar to being cropped) and that boundary box image is then input into a neural network which then determines the center coordinate of the object in the boundary box and subsequently determines the probability of whether the object exists or does not exist based on the center coordinates. As disclosed, this feature is known in the art of image processing using machine learning models. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of Moya and De Franchis to incorporate the features mentioned above in claim 21. The incorporate of such features are known in the art to analyze an image using a machine learning model to determine the probability of the object and would thus lead to a more efficient and resourceful system.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Srinivasan (US 20200410259 A1) is considered close pertinent prior art to the claimed invention as it discloses the obtaining of images from radar sensors and the processing of such images using machine learning models.
Srinivasan discloses, 
modifying the SAR backscatter image (Fig. 3, Image 300, Paragraph 0029, “FIG. 3 is an illustration 300 of a three-dimensional point cloud including the object in the environment illustrated in FIG. 2, and a depth estimate of the object in the environment, in accordance with examples of the disclosure.”, where paragraph 0013 discloses the images in the disclosure can be obtained using radar) to bring the object of interest within a threshold value of the center of the image by removing portions of the SAR backscatter image (Paragraph 0022, “The image 116 may be as captured by the sensor 108, or in some cases may be a cropped portion of an image to an area surrounding the object 112, e.g., based on a predefined overall size and/or a predefined border size surrounding the object 112.”, where cropping the image to an area surrounding the object based on the overall size and/or a predefined border size surrounding the object is tantamount to bringing the object to the center of the image within a threshold value (i.e. within a percentage/border size of the image)); 
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Moya with Srinivasan to incorporate the features of: modifying the SAR backscatter image to bring the object of interest within a threshold value of the center of the image by removing portions of the SAR backscatter image. Both Moya and Srinivasan are considered analogous arts as the disclose the obtaining of images from radar sensors and the processing of such images using machine learning models. Moya is very similar to the instant application as it discloses the use of SAR technology to capture image data which is then used to determine measurements and features of objects of interest. However, Moya fails to specifically disclose the feature of modify the image prior to extracting feature from the image to input into a machine learning model (i.e. neural network). Srinivasan discloses these features when it discloses that the input image can be cropped to bring the object of interest within a predefined border size of the image that is to be processed. Furthermore, in paragraph 0018, Srinivasan discloses “As mentioned above, the attribute identifier component may use as few a single image (or a cropped portion of a single image) to make reliable depth estimates of objects in the environment surrounding a vehicle. Consequently, significantly less processing resources are used in comparison to conventional techniques that require complex image analysis algorithms applied to images captured by multiple cameras and/or other sensors to determine depth of an object.”. Therefore, the cropped image (i.e. modified image) can be used to extract features from the object of interest. Srinivasan discloses the benefit of this feature in paragraph 0018 as well which is to reduce the processing resources necessary to analyze complex images. Therefore, such a feature would lead to a more resourceful and low-cost system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/PETER M BYTHROW/Primary Examiner, Art Unit 3648